Citation Nr: 1811965	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in September 2015 when it remanded the case for further development to the RO.  The case has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication of his appeal.  

The Board finds that the instructions of the prior remand from September 2015 were substantially completed in that the Veteran was afforded a VA examination for PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran's representative in the November 2017 brief to the Board stated, correctly, that there are no healthcare treatment records in the Veteran's claims file dated after 2012.  The Board notes that the rating decisions refer to negative findings of healthcare treatment records, and the November 2015 VA examination for PTSD indicated that the Veteran was not receiving treatment for mental health.  Nonetheless, as the Veteran's representative has suggested that outstanding records may exist, on Remand, the Veteran should be asked to identify any outstanding treatment records and the AOJ should make appropriate efforts to obtain any identified outstanding treatment records.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  


Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, determine if there are any outstanding VA or other treatment records available and obtain them.  If there are no additional medical treatment records available, please include a negative finding determination in the Veteran's file.  

2.  After undertaking any necessary additional development, readjudicate the PTSD issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




